DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Golle et al. US 2018/0135840 in view of Meldrum US 6,523,276 and Tikekar et al. US 2016/0088853.
Regarding Claim 1, Golle et al. discloses a method comprising irradiating with irradiation light a crop after harvesting (‘840, Paragraph [0041]) wherein the irradiation light includes a first peak wavelength in a range of 400 nm and 500 nm (‘840, Paragraph [0072]), a second peak wavelength (fourth wavelength intensity) in a range of 500 nm and 560 nm (‘840, Paragraph [0074]), a third peak wavelength in a range of 700 nm and 800 nm (’840, Paragraph [0072]), and a fourth peak wavelength (‘840, Paragraphs [0072] and [0074]).  The fourth peak wavelength (second peak intensity) is between 600 nm and 700 nm (‘840, Paragraph [0072]) to optimize plant growth (‘840, Paragraph [0041]).  Golle et al. discloses the second peak wavelength (fourth peak intensity) being within a wavelength range of from 500 nm to 560 nm (‘840, Paragraph [0074]), which overlaps the claimed second peak wavelength range of 500 nm to 550 nm.  The first, second, third, and fourth peak wavelengths disclosed by Golle et al. all overlap the claimed peak wavelengths.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Golle et al. is silent regarding an intensity of the irradiation light at the third peak wavelength being 5% or more of an intensity of the irradiation light at the first peak wavelength.
Meldrum discloses a method of preserving produce that reduces pathogens (‘276, Column 1, lines 14-23) comprising using UV energy at duration frequencies and power levels that do not product significant detrimental tissue transformations including DNA breakages and/or other degradations wherein light is provided at a steady amplitude or pulsed and that wave forms of differing types and energy levels at different types are used such that exposure is calculated to not excessively cause damaging effects to the tissue of the produce but strong enough and in the right ranges of frequencies so that the exposure of ultraviolet light energies are applied to the pathogens in the tissue of the produce that results in their destruction and/or neutralization (‘276, Column 15, lines 21-45).  Tikekar et al. discloses the intensity of UV radiation, exposure time, and the wavelength are interrelated and that the use of a low UV radiation intensity requires a longer exposure time and the use of a higher UV radiation intensity allows a reduction of the exposure time and that the sensitivity of photosensitizers to UV radiation varies depending on the wavelength of the UV radiation and adjustments to the intensity and/or exposure time are appropriate depending on the wavelength of UV radiation employed (‘853, Paragraph [0065]).
Golle et al., Meldrum, and Tikekar et al. are directed towards the same field of endeavor of using light energy to grow plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Golle et al. and adjust the irradiation light at any given peak wavelength since Meldrum teaches to have an intensity that is not so strong as to not excessively cause damaging effects to the tissue of produce but strong enough and in the right ranges of frequencies so that exposure of ultraviolet light energies are applied to the pathogens to destroy the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Meldrum establishes that using UV energy at duration frequencies and power levels that do not product significant detrimental tissue transformations including DNA breakages and/or other degradations wherein light is provided at a steady amplitude or pulsed and that wave forms of differing types and energy levels at different types are used such that exposure is calculated to not excessively cause damaging effects to the tissue of the produce but strong enough and in the right ranges of frequencies so that the exposure of ultraviolet light energies are applied to the pathogens in the tissue of the produce that results in their destruction and/or neutralization (‘276, Column 15, lines 21-45).  Additionally, Tikekar et al. establishes that the intensity of UV radiation, exposure time, 
Regarding Claim 6, Tikekar et al. discloses the light being emitted for a range of from 2 to 8 minutes (‘853, Paragraph [0064]), which overlaps the claimed time emitted range of 5 minutes or more in a day.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of time the light is emitted onto the plants to be from 2 to 8 minutes, which overlaps the claimed time range of 5 minutes or more, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would apply light for a duration depending on the level of contamination on the produce, the type of produce being treated, the surface geometry of the produce, concentration of the photosensitizer as well as other factors (‘853, Paragraph [0064]).
Regarding Claim 7, Meldrum discloses the light including the third peak wavelength with respect to the irradiation light being pulsed (‘276, Column 15, lines 22-45), which reads on the light being repeatedly emitted more than once in a day.
Regarding Claim 8, Meldrum discloses using UV energy at duration frequencies and power levels that do not product significant detrimental tissue transformations 
Regarding Claim 9, Golle et al. Modified with Meldrum and Tikekar et al. is silent regarding an integrated amount of the irradiation light of the irradiation light being within the wavelength range from 700 nm to 750 being set to 30 J/m2 or more in a day.  However, Meldrum discloses using UV energy at duration frequencies and power levels that do not product significant detrimental tissue transformations including DNA .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Golle et al. US 2018/0135840 in view of Meldrum US 6,523,276 and Tikekar et al. US 2016/0088853 as applied to claim 1 above in further view of Kong US 2017/0023187.
Regarding Claim 3, Golle et al. modified with Meldrum and Tikekar et al. is silent regarding a color temperature of the irradiation light being 5600K and 7000K.
Kong discloses a method of using light to grow plants (‘187, Paragraph [0002]) comprising using a color temperature higher than 6000K (‘187, Paragraph [0012]), which falls within the claimed color temperature range of between 5600K and 7000K.
Both Golle et al. and Kong are directed towards the same field of endeavor of using light to grow plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Golle et al. and use a color temperature of the irradiation light to be higher than 6000K, which overlaps the claimed color temperature of between 5600K and 7000K since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Kong teaches that it was known in the art to utilize color temperatures in the processing of plants that overlap the claimed color temperatures.
Regarding Claim 5, Golle et al. is silent regarding an intensity of the irradiation light at the third peak wavelength being 10% or more of an intensity of the irradiation light at the first peak wavelength.
Meldrum discloses a method of preserving produce that reduces pathogens (‘276, Column 1, lines 14-23) comprising using UV energy at duration frequencies and power levels that do not product significant detrimental tissue transformations including DNA breakages and/or other degradations wherein light is provided at a steady amplitude or pulsed and that wave forms of differing types and energy levels at different types are used such that exposure is calculated to not excessively cause damaging effects to the tissue of the produce but strong enough and in the right ranges of 
Golle et al., Meldrum, and Tikekar et al. are directed towards the same field of endeavor of using light energy to grow plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Golle et al. and adjust the irradiation light at any given peak wavelength since Meldrum teaches to have an intensity that is not so strong as to not excessively cause damaging effects to the tissue of produce but strong enough and in the right ranges of frequencies so that exposure of ultraviolet light energies are applied to the pathogens to destroy the pathogens present in the produce and since Tikekar et al. teaches the intensity of UV radiation, exposure time, and the wavelength are interrelated and that the use of a low UV radiation intensity requires a longer exposure time and the use of a higher UV radiation intensity allows a reduction of the exposure time and that the sensitivity of photosensitizers to UV radiation varies depending on the wavelength of the UV radiation and adjustments to the intensity and/or exposure time are appropriate depending on the wavelength of UV radiation employed.  Differences in the peak wavelength of the In re Aller,
Further regarding Claim 5, Golle et al. modified with Meldrum and Tikekar et al. is silent regarding a color temperature of the irradiation light being 2000K and 4000K.
Kong discloses a method of using light to grow plants (‘187, Paragraph [0002]) comprising using a color temperature lower than 3500K (‘187, Paragraph [0012]), which overlaps the claimed color temperature range of between 2000K and 4000K.
Both Golle et al. and Kong are directed towards the same field of endeavor of using light to grow plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Golle et al. and use a color temperature of the irradiation light to be lower than 3500K, which overlaps the claimed color temperature of between 2000K and 4000K since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Kong teaches that it was known in the art to utilize color temperatures in the processing of plants that overlap the claimed color temperatures.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Golle et al. US 2018/0135840 in view of Meldrum US 6,523,276 and Tikekar et al. US 2016/0088853 as applied to claim 1 above in further view of Barron et al. US 2019/0321501.
Regarding Claim 4, Golle et al. is silent regarding an intensity of the irradiation light at the third peak wavelength being 8% or more of an intensity of the irradiation light at the first peak wavelength.
Meldrum discloses a method of preserving produce that reduces pathogens (‘276, Column 1, lines 14-23) comprising using UV energy at duration frequencies and power levels that do not product significant detrimental tissue transformations including DNA breakages and/or other degradations wherein light is provided at a steady amplitude or pulsed and that wave forms of differing types and energy levels at different types are used such that exposure is calculated to not excessively cause damaging effects to the tissue of the produce but strong enough and in the right ranges of frequencies so that the exposure of ultraviolet light energies are applied to the pathogens in the tissue of the produce that results in their destruction and/or neutralization (‘276, Column 15, lines 21-45).  Tikekar et al. discloses the intensity of UV radiation, exposure time, and the wavelength are interrelated and that the use of a low UV radiation intensity requires a longer exposure time and the use of a higher UV radiation intensity allows a reduction of the exposure time and that the sensitivity of photosensitizers to UV radiation varies depending on the wavelength of the UV radiation and adjustments to the intensity and/or exposure time are appropriate depending on the wavelength of UV radiation employed (‘853, Paragraph [0065]).
Golle et al., Meldrum, and Tikekar et al. are directed towards the same field of endeavor of using light energy to grow plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Golle et al. and adjust the irradiation light at any given peak wavelength since Meldrum teaches to have an intensity that is not so strong as to not excessively cause damaging effects to the tissue of produce but strong enough and in the right ranges of frequencies so that exposure of ultraviolet light energies are applied to the pathogens to destroy the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Meldrum establishes that using UV energy at duration frequencies and power levels that do not product significant detrimental tissue transformations including DNA breakages and/or other degradations wherein light is provided at a steady amplitude or pulsed and that wave forms of differing types and energy levels at different types are used such that exposure is calculated to not excessively cause damaging effects to the tissue of the produce but strong enough and in the right ranges of frequencies so that the exposure of ultraviolet light energies are applied to the pathogens in the tissue of the produce that results in their destruction and/or neutralization (‘276, Column 15, lines 21-45).  Additionally, Tikekar et al. establishes that the intensity of UV radiation, exposure time, 
Further regarding Claim 4, Golle et al. modified with Meldrum and Tikekar et al. is silent regarding a color temperature of the irradiation light being between 4000K and 5600K.
Barron et al. discloses a method of using a light to inactivate microorganisms (‘501, Paragraph [0002]) by using a disinfecting white light (‘501, Paragraph [0060]) using color temperatures of 2700K, 3500K, and 4100K using phosphors that convert light to red (620-750 nm), green (495-570 nm), and blue (440-495 nm) (‘501, Paragraph [0083]).  The disclosure of using color temperatures of 4100K falls within the claimed color temperature range of between 4000K and 5600K.
Both Golle et al. and Barron et al. are directed towards the same field of endeavor of using light in the production of plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Golle et al. and use a color temperature of the irradiation light to be higher than 4100K, which overlaps the claimed color temperature of between 4000K and 5600K since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § .

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.
Examiner notes that applicant’s arguments on Page 9 of the Remarks do not specifically and distinctly point out the supposed errors of the office action.  Golle teaches using the claimed wavelengths as discussed in the office action.  Applicant points to passages in Golle not relied upon in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792